Citation Nr: 0840710	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-35 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:  Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1968 to 
November 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a May 2007 decision, the Board denied entitlement to 
service connection for diabetes.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In July 2008, based on a Joint Motion For Remand (joint 
motion), the Court remanded the claim to the Board for 
compliance with the instructions in the joint motion.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
diabetes mellitus secondary to Agent Orange exposure.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
by a specialist when indicated, and providing a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

VA outpatient medical records dated from 2002 to 2003 noted a 
history of Type II diabetes mellitus.  VA outpatient medical 
records dated in June 2004 show that an annual diabetic 
retinal examination was requested.  

A VA profile of serum sampled printed in a June 2004 report 
noted a high glucose reading in September 2003.  

The veteran had VA examinations in February 2004 and July 
2005.  The report of the February 2004 VA examination 
included the following diagnosis:  "diabetes examined for, 
no documentation, diagnosis, or treatment for diabetes 
mellitus."  The examiner did not address the history of 
diabetes that was noted in the VA medical records or the 
September 2003 glucose reading.

The July 2005 VA examination report noted a history of adult 
onset type II diabetes mellitus in about 2000, diet 
controlled.  The examiner stated that labs back to 1999 were 
reviewed.  The examiner noted that the majority of the blood 
sugars had been normal and the hemoglobin A1C "is generally 
within normal limits."  The examiner's impression was, 
"normal glucose tolerance test.  No evidence of diabetes 
mellitus."  A blood sample taken at the examination revealed 
an HbA1c of "6.1H" with a reference range of 4.2-5.8.  A 
report of the laboratory findings noted, "elevated A1C 
indicative of poor blood glucose control."   

The VA examinations afforded the veteran are inadequate 
because the examiners did not provide a complete discussion 
of the medical records, including the VA medical records 
which noted a history of diabetes, the high glucose reading 
in September 2003 or the July 2005 test which indicated that 
the veteran had elevated hemoglobin A1C.  Therefore, on 
remand, the veteran should be afforded a new VA examination.  

Additionally, in August 2008, the veteran submitted 
additional evidence directly to the Board in August 2008.  
This evidence was not in the file when the RO last considered 
his claim and, the veteran did not waive his right to have 
this most recently submitted evidence initially considered by 
the RO.  Thus, to avoid any potential prejudice, the RO must 
consider this additional evidence prior to the Board.  See 38 
C.F.R. §§ 19.31, 20.800, 20.1304(c); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA diabetes 
examination.   The claims file should be 
forwarded to the examiner prior to the 
examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should indicate whether diabetes 
mellitus is an appropriate diagnosis.  The 
examiner should provide a detailed 
rationale for the opinion, which addresses 
any   pertinent treatment history and 
findings, including the September 2003 
serum sample and the July 2005 glucose 
tolerance test.  

2.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record. If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




